4 Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL J. MONROE,
Plaintiff,
-against- 21-CV-2472 (CS)
COUNTY OF ROCKLAND; CORRECTION ORDER OF SERVICE
OFFICER JOHN DOE #1; CORRECTION
OFFICER JOHN DOE #2,
Defendants.

 

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently detained at Rockland County Correctional Center, brings this pro se
action under 42 U.S.C. § 1983. He alleges that Defendants were deliberately indifferent to a risk
to him of serious harm from another inmate. By order dated April 2, 2021, the Court granted
Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”).'

DISCUSSION
A. Service on Rockland County

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)).

Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that a

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)C).

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 2 of11

proceeding IFP and could not have served the summons and amended complaint until the Court
reviewed the amended complaint and ordered that a summons be issued. The Court therefore
extends the time to serve until 90 days after the date the summons is issued, If the amended
complaint is not served within that time, Plaintiff should request an extension of time for service.
See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff's
responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F.
App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information
necessary to identify the defendant, the Marshals’ failure to effect service automatically
constitutes ‘good cause’ for an extension of time within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendant County of Rockland through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for the defendant. The Clerk of Court is further
instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary
for the Marshals Service to effect service upon the defendant.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B, John Doe Correction Officers

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir, 1997). In the complaint, Plaintiff supplies
sufficient information to permit the Rockland County Corrections Division to identify the two
“Tohn Doe” correction officers working in the “IV room” of the Charlie Housing Unit at
Rockland County on October 8, 2020, It is therefore ordered that the Rockland County Attorney,
who is the attorney for and agent of the Rockland County Corrections Division, must ascertain

the identity and badge number of each John Doe whom Plaintiff seeks to sue here and the

2

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 3of11

address where the defendant may be served. The Rockland County Attorney must provide this
information to Plaintiff and the Court within sixty days of the date of this order.

Within thirty days after receiving this information, Plaintiff must file a second amended
complaint naming the John Doe defendants. The second amended complaint will replace, not
supplement, the amended complaint. A second amended complaint form for Plaintiff to complete
after receiving this information is attached to this order. Once Plaintiff has filed a second
amended complaint, the Court will screen it and, if necessary, issue an order directing the Clerk
of Court to complete the USM-285 forms with the addresses for the named John Doe Defendants
and deliver to the U.S. Marshals Service all documents necessary to effect service.

Cy Local Civil Rule 33,2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. The Clerk of Court is further instructed to complete the USM-285 form
with the address for Defendant County of Rockland and deliver to the U.S. Marshals Service all
documents necessary to effect service,

The Clerk of Court is directed to mail a copy of this order and the complaint to the
Rockland County Attorney at: 1 South Main Street, Suite 500. New City, New York 10956-3549.

A Second Amended Civil Rights Complaint form is attached to this order.

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 4of11

Local Civil Rule 33.2 applies to this action.

The Court certifies under 28 U.S.C, § 1915(a)(3) that any appeal from this order would
‘not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf, Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
‘Dated: Si jri\2
White Plains, New York (Ve , | | : Q

 

~ CATITY SEIBEL
United States District Judge
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page5of11

DEFENDANTS AND SERVICE ADDRESSES

County of Rockland

Rockland County Attorney

1 South Main Street, Suite 500
New City, New York 10956-3549

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 6 of11

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV.
Write the full name of each plaintiff. (Include case number if one has been
assigned}
SECOND AMENDED
-against- COMPLAINT
(Prisoner)

 

Do you want a jury trial?
LiYes ONo

 

 

 

Write the full name of each defendant. if you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names fisted above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev, 5/20/16

 

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 7 of 11

UL LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

LJ] Violation of my federal constitutional rights

LJ Other:

 

“TI. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the iD number (such as your DIN or NYSID} under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code

“TI. = PRISONER STATUS

indicate below whether you are a prisoner or other confined person:

L] Pretrial detainee

C] Civilly committed detainee

C] Immigration detainee

L] Convicted and sentenced prisoner
[] Other:

 

Page 2

 
» Defendant 1:

Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 8 of 11

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

 

 

 

 

 

 

 

 

 

 

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (er other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 9of11

Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s} of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 10 of 11

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order,

 

 

 

 

 

 

 

 

Page 5

 
Case 7:21-cv-02472-CS Document9 Filed 04/22/21 Page 11 of 11

VIL PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a

. reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

[understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases,

I also understand that prisoners must exhaust administrative procedures before filing an action
_ in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
' proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
